OFfie^^^Q'QCan«)NflMlRT-e«rtRIMINAL APPEALS *ii»i"tiS«'
                                                              OEjEEXAS
                   P.O. BOX 12308, CAPITOL STATION, AUSTIN, TEXA#787l l %l
             0FF8C1IAL BUS'
             STATE OF TEXAS                                                                     PITNEY BOWES

                                                                                                               ss
             PENALTY FOR   '                                              0 2 1M       * W-^P'
                                                                          0004279596    JAN 22 2015
             PRSVATE USE -'                                               MAILED FROM ZIPCODE 78701
 1/21/2015                        ,^
 COLLETTE, SAMUEL Jr           Tr. Gt. No. 89-49239TC                                         WR-19,895-03
 The Court has dismissed withoutswritten order this subsequent application for a writ
 of habeas corpus. TEX. CODE CRIM. PR0C. Art. 11.07, Sec. 4(a)-(c).
                                                                                        Abel Acosta, Clerk

                               SAMUEL COLLETTE JR.                                                                  d
                               JEFFERSON COUNTY CORRECTIONAL FACILi i
                               TDCJ# 479765
                               P, O. BOX 26007                                                  F WD
                               BEAUMONT, TX 77720



IEBH3B   ='7720                   *I*I'f'li-11•1111 -J -ii-*i***«' 11>•' I•**I•i111*t•*111•-1•11* I••I*•
                                                                                                                    v\